DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	Claims 1-18 were originally received for consideration on January 15, 2020.  No preliminary amendments for the claims has been received. 
2.	Claims 1-18 are currently pending consideration.


Response to Arguments

3.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales, Jr. (U.S. Patent Pub. No. US 2019/0205563).  

Regarding claim 1, Gonzales discloses: 
A computer-implemented method of securely communicating user personal information for ar plurality of users across a plurality of secure, electronic user service provider platforms, the method comprising:
generating encrypted unique identifiers for each user of the plurality of users (Fig. 3A, paragraphs 0035, 0039:  user personal information and signature are encrypted in a data block in a personal information blockchain); 
generating an encrypted unique identifier for each of the plurality of secure, electronic user service provider platforms for each of the plurality of users based on the generated encrypted unique identifier for each User of the plurality of users (paragraphs 0040-0046, 0064-0067:  providing a data block that provides platform identifiers and access levels to the user’s personal information); and
electronically forwarding user personal information of one of the plurality of users to a plurality of the secure, electronic user service provider platforms via the encrypted unique identifiers associated with the one of the plurality of users for each one of the plurality of secure, electronic user service provider platforms based on a request of the one of the plurality of users (Figure 3A, paragraphs 0038-0047: providing access to authorized platforms based on the platform identifier).

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Gonzales discloses: 
The computer-implemented method of claim 1, wherein generating encrypted unique identifiers for one of a plurality of users includes generating block chain encrypted unique identifier for the one of the plurality of users (paragraphs 0040-0046:  providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Gonzales discloses: 
The computer-implemented method of claim 1, wherein generating an encrypted unique identifier for each of the plurality of secure, electronic user service provider platforms based on the generated encrypted unique identifier for the User includes generating a block chain encrypted unique identifier for each of the plurality of secure, electronic user service provider platforms based on the generated encrypted unique identifier for the User (paragraphs 0040-0046:  providing a data block that provides platform identifiers and access levels to the user’s personal information). 


Claim 4 is rejected as applied above in rejecting claim 2.  Furthermore, Gonzales discloses: 
The computer-implemented method of claim 2, wherein generating an encrypted unique identifier for each of the plurality of secure, electronic user service provider platforms based on the generated encrypted unique identifier for the User includes generating a block chain encrypted unique identifier for each of the plurality of secure, electronic service provider platforms based on the generated block chain encrypted unique identifier for the User (paragraphs 0040-0046:  providing a data block that provides platform identifiers and access levels to the user’s personal information). 


The computer-implemented method of claim 1, including electronically forwarding updated user personal information to at least one of the plurality of the secure, electronic user service provider platforms via the encrypted unique identifiers for each of the plurality of secure, electronic user service provider platforms when one of the plurality of users updates their personal information based on which of the plurality of the secure, electronic user service provider platforms store the related personal information (paragraphs 0062-0067:  the personal information is modified by creating a data change block).

Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Gonzalez discloses: 
The computer-implemented method of claim 7, wherein generating encrypted unique identifiers for a one of the plurality of users includes generating block chain encrypted unique identifier for one of the plurality of users (Fig. 3A, paragraphs 0035, 0039:  user personal information and signature are encrypted in a data block in a personal information blockchain).

Claim 9 is rejected as applied above in rejecting claim 7.  Furthermore, Gonzalez discloses: 
The computer-implemented method of claim 7, wherein generating an encrypted unique identifier for each of the plurality of secure, electronic service provider platforms based on the generated encrypted unique identifier for one of the plurality of users includes generating a block chain encrypted unique identifier for each of the plurality of secure, electronic provider platforms based on the generated encrypted unique identifier for the User (paragraphs 0040-0046, 0064-0067:  providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 10 is rejected as applied above in rejecting claim 8.  Furthermore, Gonzalez discloses: 
providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 13 is rejected as applied above in rejecting claim 1.  Furthermore, Gonzalez discloses: 
The computer-implemented method of claim 1, including electronically forwarding updated user personal information to at least one of the plurality of the secure, electronic user service provider platforms via the encrypted unique identifiers for each of the plurality of secure, electronic user service provider platforms based on which of the plurality of the secure, electronic provider platforms the User directs to receive the updated information (Figure 3A, paragraphs 0038-0047: providing access to authorized platforms based on the platform identifier).

Claim 14 is rejected as applied above in rejecting claim 13.  Furthermore, Gonzalez discloses: 
The computer-implemented method of claim 13, wherein generating encrypted unique identifiers for one of the plurality of users includes generating block chain encrypted unique identifier for the one of the plurality of users (Fig. 3A, paragraphs 0035, 0039:  user personal information and signature are encrypted in a data block in a personal information blockchain).

Claim 15 is rejected as applied above in rejecting claim 13.  Furthermore, Gonzalez discloses: 
providing a data block that provides platform identifiers and access levels to the user’s personal information).

Claim 16 is rejected as applied above in rejecting claim 14.  Furthermore, Gonzalez discloses: 
The computer-implemented method of claim 14, wherein generating an encrypted unique identifier for each of the plurality of secure, electronic service provider platforms based on the generated encrypted unique identifier for the one of the plurality of users includes generating a block chain encrypted unique identifier for each of the plurality of secure, electronic service provider platforms based on the generated block chain encrypted unique identifier for the one of the plurality of users (paragraphs 0040-0046, 0064-0067:  providing a data block that provides platform identifiers and access levels to the user’s personal information).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 11-12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, Jr. (U.S. Patent Pub. No. US 2019/0205563) in view of Kikinis et al. (U.S. Patent Pub. No. US 2020/0153793).

Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Gonzalez does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a banking platform.  Gonzalez discloses a method for a user to store and share the user’s personal information with one or more cooperating parties, such as a social media platform, a digital content provider, a party to a transaction, a healthcare provider, a potential employer, a government agency, a school administrator, a media outlet, a digital advertiser or an online seller (paragraph 0035).  Gonzalez does not explicitly state that these parties are utility or banking platforms.  In an analogous art, Kikinis discloses blockchain system where the integration can be between a user and banks, utilities companies or other institutions (paragraph 0152).  It would have been obvious to use support the platforms of utility and banking institutions as is performed in Kikinis in order to provide increased security of these platforms while allowing the user to interact with these platforms. 


Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Gonzalez does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a banking 

Claim 11 is rejected as applied above in rejecting claim 8.  Furthermore, Gonzalez does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a banking platform.  Gonzalez discloses a method for a user to store and share the user’s personal information with one or more cooperating parties, such as a social media platform, a digital content provider, a party to a transaction, a healthcare provider, a potential employer, a government agency, a school administrator, a media outlet, a digital advertiser or an online seller (paragraph 0035).  Gonzalez does not explicitly state that these parties are utility or banking platforms.  In an analogous art, Kikinis discloses blockchain system where the integration can be between a user and banks, utilities companies or other institutions (paragraph 0152).  It would have been obvious to use support the platforms of utility and banking institutions as is performed in Kikinis in order to provide increased security of these platforms while allowing the user to interact with these platforms.

Claim 12 is rejected as applied above in rejecting claim 1.  Furthermore, Gonzalez does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a banking 

Claim 17 is rejected as applied above in rejecting claim 14.  Furthermore, Gonzalez does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a banking platform.  Gonzalez discloses a method for a user to store and share the user’s personal information with one or more cooperating parties, such as a social media platform, a digital content provider, a party to a transaction, a healthcare provider, a potential employer, a government agency, a school administrator, a media outlet, a digital advertiser or an online seller (paragraph 0035).  Gonzalez does not explicitly state that these parties are utility or banking platforms.  In an analogous art, Kikinis discloses blockchain system where the integration can be between a user and banks, utilities companies or other institutions (paragraph 0152).  It would have been obvious to use support the platforms of utility and banking institutions as is performed in Kikinis in order to provide increased security of these platforms while allowing the user to interact with these platforms.

Claim 18 is rejected as applied above in rejecting claim 14.  Furthermore, Gonzalez does not explicitly disclose wherein at least one of the plurality of secure, electronic service provider platforms is a banking .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
09/29/2021Primary Examiner, Art Unit 3649